UNDER SEAL            IN THE UNITED STATES DISTRICT COURT F(
                            EASTERN DISTRICT OF VIRGINIA


                                     Alexandria Division

                                                                                    CLERK, U.S. DISTRICT COURT
                                                                                      Al FXANDRIA. VIRGINIA
 IN RE SEARCH OF:
 DIGITAL FILES ASSOCIATED WITH                               UNDER SEAL
 YASSERNADER93@GMAIL.COM
 THAT ARE IN THE CUSTODY OF THE
 FEDERAL BUREAU OF
 INVESTIGATION LOCATED AT
 9325 DISCOVERY BOULEVARD,                               CRIMINAL NO. 1:19-SW.94
 MANASSAS, VIRGINIA 20109

        MOTION OF THE UNITED STATES FOR SEALING ORDER

        The United States of America, pursuant to Local Rule 49(B) of the Local Criminal

 Rules for the U.S. District Court for the Eastern District of Virginia, now asks for an order

 to seal the search warrant, apphcation, supporting affidavit, and this motion and proposed

 order, until the United States makes a motion to unseal these materials.

 I.     Reasons for Sealing {See Local Rule 49(B)(1))

        1.     At the present time, law enforcement officers are conducting an investigation

 into violations related to child exploitation. It is unclear whether the individual(s) who are

 being investigated are currently aware of the ongoing matter, or its scope.

        2.     Premature disclosure of the specific and sensitive details of this ongoing

 investigation would jeopardize this ongoing criminal investigation, including by giving

 those investigated an opportunity to flee prosecution, destroy or tamper with evidence and

 witnesses, change patterns of behavior, and notify confederates. If such information were

 made public at this time, it would jeopardize the ongoing investigation by causing a certain
 suspect, who is believed to reside overseas, to remain outside the reach of U.S. law




                                           Page 1 of 4
